Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 03/26/2021. In virtue of this communication, claims 1, 4-11, 14-22 and 24 are currently pending in this Office Action. Claim 24 is newly added.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for benefit of entering a national stage application  the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Concerns for Election/Restrictions
4.	Newly submitted claim 24 directed to an invention that is independent or distinct [as to combination and subcombination] from the other claimed invention in claims 1, 11 and 21.

	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4-6, 8-11, 14-16, 18-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. Pub. No.: US 2019/0349871 A1 in view of Abedini et al. Pub. No.: US 2019/0386926 A1 and evidenced by Kazmi et al. US 2016/0345316 A1. 

Claim 1
Ghosh discloses an integrated access backhaul (IAB network in fig. 1-2), IAB, network node comprising processing circuitry (network node 106 in fig. 1, and relay node and donor node in fig. 2 in view of fig. 5 and processing unit in fig. 10) configured to:
	receive information indicating a timing offset, TΔ (602 in fig. 6 and par. 0047);
determine transmission timing for downlink transmission based at least in part on the timing offset TΔ (604 in fig. 6 and par. 0048 ); and 
perform downlink transmission using the determined transmission timing (606 in fig. 7 and par. 0049).
	Although Ghosh does not explicitly disclose “an estimate of a timing difference, TA, between downlink transmissions received by the IAB network node and uplink transmission transmitted by the IAB network node”, claim limitations are considered obvious by the following rationales.
	Initially, it’s important to note that claim does not specifically what are involved in calculating downlink time offset from timing difference between uplink and downlink. So, the possible scenarios would be discussed to show the obviousness of the addressing claim limitation.
	Firstly, Abedini teaches a first wireless node [as to IAB network node or a relay node or intermediate node], a second wireless node [as to a parent node] and a third wireless node [as to a child node] in a backhaul link network (fig. 4-5) and the first wireless node for receiving uplink timing advance and round-trip time timing advance (515 & 520 in fig. 5 and par. 0064), for determining a timing offset from RTT timing advance for uplink transmission or transmitting to a second wireless node (par. 0060-0068), and determining a timing offset from RTT timing advance for transmitting to the third wireless node as to downlink transmission (par. 0070-0071). With given the Gosh’s timing advance for downlink, the uplink time advance and a round trip time timing advance from Abedini would have been expected by one of ordinary skill in the art to perform equally well to the addressing claim limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization for integrated access backhaul relay nodes of Ghosh by providing round-trip time timing advance as taught in Abedini. Such a modification would have provided round-trip time signaling to indicate a timing offset in the round-trip time timing advance indicator so that the broadband internet access could have higher spectral efficiency and  lower costs as suggested in par. 0005-0006 in Abedini.
	Secondly, applicant may argue for an estimate of a timing difference. However, claim does not specify what are involved in estimating timing difference. In fact, Ghosh discloses halving timing offset for downlink transmission. What’s more, Abedini explains obtaining timing offset for uplink and downlink transmission from a round-trip time timing advance. It means that halving timing offset from a round-trip time timing could be a way to estimate timing difference. In particular, Kazmi teaches estimating the uplink transmission difference between two cells (par. 0035 & 0133, dual transmission as to uplink and downlink transmitting) and time offset between uplink and downlink frame timing (par. 0036).
Accordingly, one of ordinary skill in the art would have expected the prior art to perform equally well to the claim since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization for integrated access backhaul relay nodes of Ghosh in view of Abedini by providing time advance for dual connectivity as taught in Kazmi to obtain the claimed invention as specified in the claim. Such a modification would have estimated timing advance value for dual connectivity to communicate concurrently to multiple network nodes so that the dual connectivity would be synchronized with significantly  lesser processing power  as suggested in par. 0037-0038 in Kazmi.

Claim 4
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of claim 1, wherein the processing circuity is configured to determine the transmission timing for the downlink transmission further based on an estimate of a reception timing of a downlink backhaul link from a parent IAB network node (Gosh, fig. 7; fig. 4-5 of Abedini; Kazmi,  receiver timing difference and received time difference in par. 0083, 0092 & 0096; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 5
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of Claim 1, wherein the processing circuity is configured to receive the information indicating the timing offset via Radio Resource Control, RRC, signaling (timing offset in fig. 7 of Ghosh; Kazmi, RRC signaling in par. 0106 and hence, the combined prior art reads on the claim).

Claim 6
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of Claim 1, wherein the processing circuitry is configured to receive the information indicating the timing offset via Medium Access Control, MAC, signaling (Ghosh, timing offset in fig. 7; Abedini, MAC in par. 0069; accordingly, the combined prior art renders the claim obvious).

Claim 8
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of Claim 1, wherein the processing circuitry is configured to receive the information indicating the timing offset (timing offset in fig. 7 of Ghosh) via one of: broadcast signaling; and network node specific signaling (par. 0068-0069 of Abedini reads on the claim condition or claim requirement).

Claim 9
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of Claim 1, wherein the timing offset TA is based at least in part on an offset (offset in fig. 7 of Ghosh), at a parent network node (Ghosh, relay node 206 in fig. 2), between a downlink transmission to the IAB network node (Ghosh, user equipment device 208 or 210 in fig. 2) and uplink reception from the IAB network node (Ghosh, donor node device 202 in fig. 2, and offset in fig. 7; uplink offset and a round-trip time timing advance in fig. 4-5 of Abedini; receiving time advance difference in par. 0109; for these reasons, the combined prior art would have rendered the claim obvious).

Claim 10
Ghosh, in view of Abedini and Kazmi, discloses the IAB network node of Claim 9, wherein the processing circuitry is configured to receive the information indicating the timing offset provided from a parent IAB network node (Ghosh, timing offset in fig. 7; timing offset in fig. 5 of Abedini; one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 11, 14-16 and 18-20
	Claims 11, 14-16 and 18-20 are method claims corresponding to IAB network node claims 1, 4-6 and 8-10. All of the limitations of claims 11, 14-16 and 18-20 are found reciting the same scopes of the respective limitations in claims 1, 4-6 and 8-10. Accordingly, claims 11, 14-16 and 18-20 are considered obvious by the same rationales applied in the rejection of claims 1, 4-6 and 8-10 respectively set forth above.

Claim 21
	Claim 21 is a product claim corresponding to meth claim 1. All of the limitations of claim 21 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 21 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 22
Ghosh, in view of Abedini and Kazmi, discloses the non-transitory computer readable medium of Claim 21, wherein the information indicating the timing offset is received via one of Radio Resource Control, RRC (timing offset in fig. 7 of Ghosh; Kazmi, RRC signaling in par. 0106), signaling and Medium Access Control, MAC, signaling (Ghosh, timing offset in fig. 7; Abedini, MAC in par. 0069; accordingly, the combined prior art renders the claim obvious).

Claim 24
Ghosh discloses a communication network (communication network of fig. 1-2) comprising a parent integrated access backhaul, IAB, node (donor node device 202 in fig. 2 or a parent node in 702 of fig. 8) and an integrated access backhaul, IAB, network node (relay node device 206 in fig. 2); 
the IAB node comprising processing circuitry configured to: 
determine a timing offset value TΔ (602 in fig. 7); and 
the IAB network node comprising processing circuitry configured to: 
receive information indicating the timing offset, TΔ (602 in fig. 7 and 702 in fig. 8);
determine transmission timing for downlink transmission based at least in part on the timing offset TΔ (604 in fig. 6 and par. 0048 ); and 
perform downlink transmission using the determined transmission timing (606 in fig. 7 and par. 0049).
Although Ghosh does not explicitly disclose ““an estimate of a timing difference, TA, between downlink transmissions received by the IAB network node and uplink transmission transmitted by the IAB network node; and communicate information indicating the timing offset value to the IAB network node”, claim limitations are considered obvious by the following rationales.
	Initially, it’s important to note that claim does not specifically what are involved in calculating downlink time offset from timing difference between uplink and downlink. So, the possible scenarios would be discussed to show the obviousness of the addressing claim limitation.
	Firstly, Abedini teaches a first wireless node [as to IAB network node or a relay node or intermediate node], a second wireless node [as to a parent node] and a third wireless node [as to a child node] in a backhaul link network (fig. 4-5) and the first wireless node for receiving uplink timing advance and round-trip time timing advance (515 & 520 in fig. 5 and par. 0064), for determining a timing offset from RTT timing advance for uplink transmission or transmitting to a second wireless node (par. 0060-0068), and determining a timing offset from RTT timing advance for transmitting to the third wireless node as to downlink transmission (par. 0070-0071). With given the Gosh’s timing advance for downlink, the uplink time advance and a round trip time timing advance from Abedini would have been expected by one of ordinary skill in the art to perform equally well to the addressing claim limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization for integrated access backhaul relay nodes of Ghosh by providing round-trip time timing advance as taught in Abedini. Such a modification would have provided round-trip time signaling to indicate a timing offset in the round-trip time timing advance indicator so that the broadband internet access could have higher spectral efficiency and  lower costs as suggested in par. 0005-0006 in Abedini.
	Secondly, applicant may argue for an estimate of a timing difference. However, claim does not specify what are involved in estimating timing difference. In fact, Ghosh discloses halving timing offset for downlink transmission. What’s more, Abedini explains obtaining timing offset for uplink and downlink transmission from a round-trip time timing advance. It means that halving timing offset from a round-trip time timing could be a way to estimate timing difference. In particular, Kazmi teaches estimating the uplink transmission difference between two cells (par. 0035 & 0133, dual transmission as to uplink and downlink transmitting) and time offset between uplink and downlink frame timing (par. 0036).
	Thirdly, Kazmi teaches communicate information indicating the timing offset value to the IAB network node ( 920 in fig. 9A).
Accordingly, one of ordinary skill in the art would have expected the prior art to perform equally well to the claim since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify synchronization for integrated access backhaul relay nodes of Ghosh in view of Abedini by providing time advance for dual connectivity as taught in Kazmi to obtain the claimed invention as specified in the claim. Such a modification would have estimated timing advance value for dual connectivity to communicate concurrently to multiple network nodes so that the dual connectivity would be synchronized with significantly  lesser processing power  as suggested in par. 0037-0038 in Kazmi.


Allowable Subject Matter
8.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643